               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

FRED STANFORD SPICER, a prisoner
incarcerated at the Mississippi State
Penitentiary in Parchman, Mississippi                                PETITIONER

v.                                       CIVIL ACTION NO: 1:13CV377LG-JCG

MARSHALL L. FISHER, Commissioner,
Mississippi Department of Corrections, and
JIM HOOD, Attorney General of the State
of Mississippi                                                    RESPONDENTS

                      FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order, entered

herewith dismissing with prejudice Petitioner Fred Stanford Spicer’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254,

      IT IS ORDERED AND ADJUDGED that Petitioner Fred Stanford Spicer’s

habeas corpus petition is DENIED and this case is DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 15th day of October, 2018.



                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
